EXHIBIT 10.1

 

[EXECUTION VERSION]

 

 

LTC PROPERTIES, INC.

 

_______________________________

 

SECOND AMENDED AND RESTATED

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

_______________________________

 

 

 

 

5.26% Series A-1 Senior Notes Due July 14, 2015

($25,000,000 Aggregate Original Principal Amount)

 

 

5.74% Series A-2 Senior Notes Due January 14, 2019

($25,000,000 Aggregate Original Principal Amount)

 

 

4.80% Series B Senior Notes Due July 20, 2021

($50,000,000 Aggregate Original Principal Amount)

 

 

$100,000,000 Private Shelf Facility

 

 

 

 

As of October 30, 2013

 

--------------------------------------------------------------------------------


 

Information Schedule

 

 

 

 

 

Schedule A

—

Purchaser Schedule Related to Series A Notes

Purchaser Schedule Related to Series B Notes

Schedule B

—

Defined Terms

Schedule 5.4

—

Subsidiaries; Affiliates; Directors and Officers; Restrictions on Subsidiaries

Schedule 5.10(c)

—

Significant Leases

Schedule 5.15

—

Existing Indebtedness for Borrowed Money

Schedule 5.25

—

UAP Properties

Schedule 10.2

—

Existing Investments

 

 

 

Exhibit A-1

—

Form of 5.26% Series A-1 Senior Note due July 14, 2015

Exhibit A-2

—

Form of 5.74% Series A-2 Senior Note due January 14, 2019

Exhibit A-3

—

Form of 4.80% Series B Senior Note due July 20, 2021

Exhibit A-4

—

Form of Shelf Note

Exhibit B

—

Form of Request for Purchase

Exhibit C

—

Form of Confirmation of Acceptance

Exhibit D-1

—

Form of Opinion of Special Counsel for the Credit Parties

Exhibit D-2

—

Form of Opinion of Special Maryland Counsel for the Credit Parties

Exhibit D-3

—

Form of Opinion of Special Texas Counsel for the Credit Parties

Exhibit D-4

—

Form of Opinion of Special Nevada Counsel for the Credit Parties

Exhibit E

—

Form of Joinder to Multiparty Guaranty

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

1

Authorization of Notes

1

 

1A

Amendment and Restatement

1

 

1B

Existing Series A-1 Notes

1

 

1C

Existing Series A-2 Notes

2

 

1D

Existing Series B Notes

2

 

1E

Authorization of Issue of Shelf Notes

2

2

Sale And Purchase of Notes

3

 

2A

[Intentionally Omitted]

3

 

2B

Sale and Purchase of Shelf Notes

3

 

 

2B(1)

Facility

3

 

 

2B(2)

Issuance Period

3

 

 

2B(3)

Request For Purchase

3

 

 

2B(4)

Rate Quotes

4

 

 

2B(5)

Acceptance

4

 

 

2B(6)

Market Disruption

5

 

 

2B(7)

Facility Closings

5

 

 

2B(8)

Fees

5

 

 

 

2B(8)(i)

Draw Fees

6

 

 

 

2B(8)(ii)

[Intentionally Omitted.]

6

 

 

 

2B(8)(iii)

Delayed Delivery Fee

6

 

 

 

2B(8)(iv)

Cancellation Fee

6

3

[Intentionally Omitted]

7

4

Conditions

7

 

4A

Conditions to Effectiveness of Amendment and Restatement

7

 

 

4A(1)

[Intentionally Omitted]

7

 

 

4A(2)

Payment of Special Counsel Fees

7

 

4B

Conditions to Each Closing

7

 

 

4B(1)

Certain Documents

7

 

 

4B(2)

Payment of Fees

8

 

 

4B(3)

Representations and Warranties

8

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

4B(4)

Performance; No Default

8

 

 

4B(5)

Changes in Structure

8

 

 

4B(6)

Purchase Permitted By Applicable Law, Etc.

9

 

 

4B(7)

Private Placement Number

9

 

 

4B(8)

Proceedings and Documents

9

 

4C

Condition Subsequent

9

5

Representations and Warranties of the Company

9

 

5.1

Organization; Power and Authority

9

 

5.2

Authorization, Etc.

10

 

5.3

Disclosure

10

 

5.4

Organization and Ownership of Equity in Subsidiaries; Affiliates

10

 

5.5

Financial Statements

11

 

5.6

Compliance with Laws; Other Instruments, Etc.

12

 

5.7

Governmental Authorizations, Etc.

12

 

5.8

Litigation; Observance of Agreements, Statutes and Orders

12

 

5.9

Taxes

13

 

5.10

Title to Property; Leases

13

 

5.11

Licenses, Permits, Etc.

14

 

5.12

Compliance with ERISA

14

 

5.13

Private Offering

15

 

5.14

Use of Proceeds; Margin Regulations

15

 

5.15

Existing Indebtedness for Borrowed Money; Future Liens

15

 

5.16

Foreign Assets Control Regulations, Etc.

16

 

5.17

Status under Certain Statutes

18

 

5.18

Environmental Matters

18

 

5.19

Stock of the Company

19

 

5.20

Condition of Property; Casualties; Condemnation

19

 

5.21

Legal Requirements and Zoning

19

 

5.22

[Intentionally Omitted]

19

 

5.23

Solvency

19

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

5.24

Hostile Tender Offers

19

 

5.25

UAP Properties

20

6

Representations of the Purchasers

20

 

6.1

Purchase for Investment

20

 

6.2

Source of Funds

20

7

Information as to the Company

21

 

7.1

Financial and Business Information

21

 

7.2

Officer’s Certificate

24

 

7.3

Visitation

25

8

Prepayment of the Notes

25

 

8.1

Required Prepayments

25

 

8.2

Optional Prepayments with Make-Whole Amount

26

 

8.3

Allocation of Partial Prepayments

26

 

8.4

Maturity; Surrender, Etc.

26

 

8.5

Purchase of Notes

27

 

8.6

Make-Whole Amount

27

9

Affirmative Covenants

28

 

9.1

Compliance with Law

28

 

9.2

Insurance

29

 

9.3

Maintenance of Properties

30

 

9.4

Payment of Taxes and Claims

30

 

9.5

Maintenance of Existence, Etc.

30

 

9.6

Books and Records

30

 

9.7

Maintenance of REIT Status

31

 

9.8

Listing of Common Stock; Filing of Reports

31

 

9.9

Additional Guarantors

31

 

9.10

[Intentionally Omitted]

31

 

9.11

Information Required by Rule 144A

31

 

9.12

UAP Properties

31

10

Negative Covenants

31

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

10.1

Liens, Etc.

31

 

10.2

Investments, Acquisitions, Loans and Advances

32

 

10.3

Mergers, Consolidations and Sales

33

 

10.4

Maintenance of Subsidiaries

34

 

10.5

No Burdensome Contracts With Affiliates

34

 

10.6

No Changes in Fiscal Year

34

 

10.7

Change in the Nature of Business

34

 

10.8

Use of Proceeds of Notes

35

 

10.9

No Restrictions

35

 

10.10

Financial Covenants

35

 

10.11

Two-Way Most Favored Lender

36

 

10.12

Redemption of Stock, Etc.

37

 

10.13

Terrorism Sanctions Regulations

37

11

Events Of Default

38

12

Remedies On Default, Etc.

40

 

12.1

Acceleration

40

 

12.2

Other Remedies

41

 

12.3

Rescission

41

 

12.4

No Waivers or Election of Remedies, Expenses, Etc.

41

13

Registration; Exchange; Substitution Of Notes

42

 

13.1

Registration of Notes

42

 

13.2

Transfer and Exchange of Notes

42

 

13.3

Replacement of Notes

42

14

Payments On Notes

43

 

14.1

Place of Payment

43

 

14.2

Home Office Payment

43

15

Expenses, Etc.

44

 

15.1

Transaction Expenses

44

 

15.2

Survival

44

16

Survival Of Representations And Warranties; Entire Agreement

44

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

17

Amendment And Waiver

45

 

17.1

Requirements

45

 

17.2

Solicitation of Holders of Notes

45

 

17.3

Binding Effect. Etc.

46

 

17.4

Notes Held by Company, Etc.

46

18

Notices

46

19

Reproduction Of Documents

47

20

Multiparty Guaranty

47

 

20.1

Unconditional Guaranty

48

 

20.2

Subrogation

50

 

20.3

Amendments, Etc. with Respect to Guaranteed Obligations

50

 

20.4

Guaranty Absolute and Unconditional; Termination

50

 

20.5

Reinstatement

52

 

20.6

Payments

52

 

20.7

Bound by Other Provisions

52

 

20.8

Additional Guarantors

52

21

CONFIDENTIALITY

53

22

MISCELLANEOUS

54

 

22.1

Successors and Assigns

54

 

22.2

Payments Due on Non-Business Days

54

 

22.3

Accounting Terms

54

 

22.4

Severability

54

 

22.5

Construction

55

 

22.6

Counterparts

55

 

22.7

Governing Law

55

 

22.8

Jurisdiction and Process

55

 

22.9

Waiver of Jury Trial

56

 

22.10

Transaction References

56

 

22.11

No Novation

56

 

v

--------------------------------------------------------------------------------


 

LTC PROPERTIES, INC.
2829 Townsgate Road, Suite 350
Westlake Village, California 91361

 

As of October 30, 2013

 

Prudential Investment Management, Inc.
Each Prudential Affiliate (as hereinafter defined) which is
a signatory of this Agreement or becomes bound by certain
provisions of this Agreement as hereinafter provided)

 

c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, California 90067

 

Ladies and Gentlemen:

 

Each of the undersigned, LTC Properties, Inc., a Maryland corporation (the
“Company”), and certain direct and indirect Subsidiaries of the Company from
time to time party to this Agreement as Guarantors agrees with each of the
Purchasers as follows:

 

1                                        AUTHORIZATION OF NOTES

 

1A         AMENDMENT AND RESTATEMENT.

 

This Agreement amends, restates and replaces in its entirety (subject to
Section 4C) that certain Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of October 19, 2011 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Prior Agreement”), between the
Persons which are parties hereto as of the date hereof; and the Prior Agreement
amended, restated and replaced in its entirety that certain Note Purchase and
Private Shelf Agreement, dated as of July 14, 2010 (as amended, restated,
supplemented or otherwise modified through October 19, 2011, the “Original
Agreement”), between the Persons which are parties hereto as of the date
hereof.  Certain capitalized and other terms used in this Agreement are defined
in Schedule B; and references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

 

1B          EXISTING SERIES A-1 NOTES.

 

On July 14, 2010 the Company issued and sold $25,000,000 aggregate original
principal amount of its 5.26% Series A-1 Senior Notes due July 14, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A-1 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of the Original Agreement, the Prior Agreement
or this Agreement).  The Series A-1 Notes are substantially in the form set out
in Exhibit A-1.

 

--------------------------------------------------------------------------------


 

1C         EXISTING SERIES A-2 NOTES.

 

On July 14, 2010 the Company issued and sold $25,000,000 aggregate original
principal amount of its 5.74% Series A-2 Senior Notes due January 14, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A-2 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of the Original Agreement, the Prior Agreement
or this Agreement).  The Series A-2 Notes are substantially in the form set out
in Exhibit A-2.  The terms “Series A Note” and “Series A Notes” as used herein
shall include each Series A-1 Note and each Series A-2 Note delivered pursuant
to any provision of the Original Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any provision of the
Original Agreement, the Prior Agreement or this Agreement.

 

1D         EXISTING SERIES B NOTES.

 

On July 20, 2011 the Company issued and sold $50,000,000 aggregate original
principal amount of its 4.80% Series B Senior Notes due July 20, 2021 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series B Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of the Original Agreement, the Prior Agreement
or this Agreement).  The Series B Notes are substantially in the form set out in
Exhibit A-3.

 

1E          AUTHORIZATION OF ISSUE OF SHELF NOTES.

 

The Company will authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”) in the aggregate principal amount of up to $100,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 12 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
10 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to Section 2B(5), and to be substantially in the form of
Exhibit A-4.  The terms “Shelf Note” and “Shelf Notes” as used herein shall
include each Shelf Note delivered pursuant to any provision of this Agreement
and each Shelf Note delivered in substitution or exchange for any such Shelf
Note pursuant to any such provision.  The terms “Note” and “Notes” as used
herein shall include each Series A Note, each Series B Note and each Shelf Note
delivered pursuant to any provision of the Original Agreement, the Prior
Agreement or this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision.  Notes that have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods, and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

 

2

--------------------------------------------------------------------------------


 

2                                        SALE AND PURCHASE OF NOTES

 

2A         [INTENTIONALLY OMITTED].

 

2B          SALE AND PURCHASE OF SHELF NOTES.

 

2B(1)   Facility.  PIM is willing to consider, in its sole discretion and within
limits that may be authorized for purchase by PIM and Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement.  The
willingness of PIM to consider such purchase of Shelf Notes is herein called the
“Facility.”  At any time, (i) the aggregate principal amount of Shelf Notes
stated in Section 1E, minus (ii) the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus
(iii) the aggregate principal amount of Accepted Notes (as hereinafter defined)
which have not yet been purchased and sold hereunder prior to such time, is
herein called the “Available Facility Amount” at such time.  NOTWITHSTANDING THE
WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PIM OR ANY PRUDENTIAL AFFILIATE.  Notwithstanding anything to the contrary
appearing herein, in no event shall any Note be purchased under the Facility by
a Prudential Affiliate described in clause (i) of the definition thereof if,
upon giving effect to such purchase and the use of proceeds thereof, the
aggregate principal amount all Notes and any other notes of the Company then
outstanding and held by all Prudential Affiliates described in such clause,
would exceed $150,000,000.

 

2B(2)   Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) October 19, 2014 (or if such date is not a
New York Business Day, the New York Business Day next preceding such date), and
(ii) the thirtieth day after PIM shall have given to the Company, or the Company
shall have given to PIM, written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a New York Business Day, the New York Business Day next
preceding such thirtieth day).  The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.”

 

2B(3)   Request For Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”).  Each Request for Purchase shall
be made to PIM by email or overnight delivery service, and shall (i) specify the
aggregate principal amount of Shelf Notes covered thereby, which shall not be
less than $10,000,000 and not be greater than the Available Facility Amount at
the time such Request for Purchase is made, (ii) specify the principal amounts,
final maturities (which shall be no more than 12 years from the date of original
issuance), and principal prepayment dates and amounts (which shall result in an
average life of no more than 10 years from the date of original issuance) of the
Shelf Notes covered thereby, (iii) specify the interest payment periods (which
shall be quarterly or semi-annually), (iv) specify

 

3

--------------------------------------------------------------------------------


 

the use of proceeds of such Shelf Notes), (v) specify the proposed day for the
closing of the purchase and sale of such Shelf Notes, which shall be a Business
Day during the Issuance Period not less than 10 Business Days and not more than
90 days after the making of such Request for Purchase, (vi) specify the number
of the account and the name and address of the depository institution to which
the purchase prices of such Shelf Notes are to be transferred on the Closing Day
for such purchase and sale, (vii) certify that the representations and
warranties contained in Section 5 are true on and as of the date of such Request
for Purchase and that there exists on the date of such Request for Purchase no
Event of Default or Default, and (viii) be substantially in the form of
Exhibit B attached hereto.  Each Request for Purchase shall be in writing and
shall be deemed made when received by PIM.

 

2B(4)   Rate Quotes.  Not later than 5 Business Days after the Company shall
have given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but
shall be under no obligation to, provide to the Company by telephone interest
rate quotes for the several principal amounts, maturities and principal
prepayment schedules, and interest payment periods of Shelf Notes specified in
such Request for Purchase.  Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
PIM or a Prudential Affiliate would be willing to purchase such Shelf Notes at
100% of the principal amount thereof.

 

2B(5)   Acceptance.  Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $10,000,000 aggregate principal amount of the Shelf Notes
specified in the related Request for Purchase.  Such election shall be made by
an Authorized Officer of the Company notifying PIM by telephone or email within
the Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m.
(or such later time as PIM may agree), New York City local time) that the
Company elects to accept such interest rate quotes, specifying the Shelf Notes
(each such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates.  The day the Company
notifies PIM of an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes.  Any interest rate quotes
as to which PIM does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on such expired interest rate quotes.  Subject to Section 2B(6) and the
other terms and conditions hereof, the Company agrees to sell to PIM or a
Prudential Affiliate, and PIM agrees to purchase, or to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Accepted Notes.  As soon as practicable following the Acceptance Day, the
Company, PIM and each Prudential Affiliate which is to purchase any such
Accepted Notes will execute a confirmation of such Acceptance substantially in
the form of Exhibit C (herein called a “Confirmation of Acceptance”).  If the
Company should fail to execute and return to PIM within 2 Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, PIM may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Notes by so notifying the
Company in writing.

 

4

--------------------------------------------------------------------------------


 

2B(6)   Market Disruption.  Notwithstanding the provisions of Section 2B(5), if
PIM shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), the domestic market
for United States treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for United States treasury securities or derivatives,
then such interest rate quotes shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes.  If
the Company thereafter notifies PIM of the Acceptance of any such interest rate
quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and PIM shall promptly notify the Company that the provisions of this
Section 2B(6) are applicable with respect to such Acceptance.

 

2B(7)   Facility Closings.  Not later than 1:30 p.m. (New York City local time)
on the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Vedder Price P.C., 275 Battery Street, Suite 2464, San Francisco,
California 94111 (or such other address as PIM may specify in writing), the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each
Series of Accepted Notes to be purchased on such Closing Day, dated the
applicable Closing Day and registered in such Purchaser’s name (or in the name
of its nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account specified in the Request
for Purchase of such Notes.  If the Company fails to tender to any Purchaser the
Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day
for such Accepted Notes as provided above in this paragraph 2B(7), or any of the
conditions specified in Section 4 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 2:00 p.m.,
New York City local time, on such scheduled Closing Day notify PIM (which
notification shall be deemed received by each Purchaser) in writing whether
(i) such closing is to be rescheduled (such rescheduled date to be a Business
Day during the Issuance Period not less than one Business Day and not more than
10 Business Days after such scheduled Closing Day (the “Rescheduled Closing
Day”)) and certify to PIM (which certification shall be for the benefit of each
Purchaser) that the Company reasonably believes that it will be able to comply
with the conditions set forth in Section 4 on such Rescheduled Closing Day and
that the Company will pay the Delayed Delivery Fee in accordance with
Section 2B(8)(iii), or (ii) such closing is to be canceled and the Company will
pay the Cancellation Fee as provided in Section 2B(8)(iv).  In the event that
the Company shall fail to give such notice referred to in the immediately
preceding sentence, PIM (on behalf of each Purchaser) may at its election, at
any time after 2:00 p.m., New York City local time, on such scheduled Closing
Day, notify the Company in writing that such closing is to be canceled and the
Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iv).  Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless PIM shall have
otherwise consented in writing.

 

2B(8)   Fees.

 

5

--------------------------------------------------------------------------------


 

2B(8)(i)               Draw Fees.  The Company shall pay to or as directed by
PIM in immediately available funds a fee (herein called a “Draw Fee”) on or
before each Closing Day in an amount equal to 0.10% of the aggregate principal
amount of Notes sold on such Closing Day.

 

2B(8)(ii)              [Intentionally Omitted.]

 

2B(8)(iii)            Delayed Delivery Fee.  If the closing of the purchase and
sale of any Accepted Note is delayed for any reason beyond the original Closing
Day for such Accepted Note, the Company shall pay to or as directed by PIM, on
the Cancellation Date or actual Closing Day of such purchase and sale, an amount
(the “Delayed Delivery Fee”) equal to:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

 

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2B(7).

 

2B(8)(iv)            Cancellation Fee.  If the Company at any time notifies PIM
in writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if PIM notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of Section 2B(7) that the closing of the purchase and sale
of such Accepted Note is to be canceled, or if the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company shall pay to or as directed by PIM in immediately available
funds on the Cancellation Date an amount (the “Cancellation Fee”) equal to:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(iii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by PIM, and rounded to the second decimal place.

 

In no case shall the Cancellation Fee be less than zero.

 

6

--------------------------------------------------------------------------------


 

3             [INTENTIONALLY OMITTED].

 

4             CONDITIONS.

 

The effectiveness of the amendment and restatement effected herein is subject to
the satisfaction of the conditions set forth in Section 4A (and the continued
effectiveness of the amendment and restatement effected herein is subject to the
satisfaction of the condition set forth in Section 4C, as provided more fully
therein), and the obligation of any Purchaser to purchase and pay for any Shelf
Notes is subject to the fulfillment to its satisfaction, on or before the
applicable Closing Day, of the conditions set forth in Section 4B:

 

4A         CONDITIONS TO EFFECTIVENESS OF AMENDMENT AND RESTATEMENT.

 

4A(1)   [Intentionally Omitted].

 

4A(2)  Payment of Special Counsel Fees.  Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the date hereof the fees,
charges and disbursements of the special counsel of PIM, the Series A Purchasers
and the Series B Purchasers referred to in Section 4B(1)(g), to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the date hereof.

 

4B          CONDITIONS TO EACH CLOSING.

 

4B(1)  Certain Documents.  PIM and each Purchaser that is purchasing Notes on
such Closing Day shall have received the following, each dated the applicable
Closing Day (except as provided in clause (h)).

 

(a)          The Note(s) to be purchased by such Purchaser;

 

(b)         an Officer’s Certificate from the Company, certifying that the
conditions specified in Sections 4B(3), 4B(4) and 4B(5) have been fulfilled;

 

(c)          certified copies of the resolutions of each Credit Party (or, if
such Person is a partnership, its general partner), authorizing the execution
and delivery of the Transaction Documents to which such Credit Party is a party
(and, in the case of such resolutions of the Company, authorizing the issuance
of the applicable Series of Notes by the Company), and of all documents
evidencing other necessary corporate or similar action and governmental
approvals, if any, with respect to the Transaction Documents and the applicable
Series of Notes;

 

(d)          a certificate of the Secretary or an Assistant Secretary and one
other officer of each of the Credit Parties (or, if such Person is a
partnership, its general partner), certifying the names and true signatures of
the officers of such Person authorized to sign the Transaction Documents to
which such Credit Party is a party;

 

(e)          certified copies of the articles or certificate of incorporation
(or similar charter document) and by-laws, operating agreement or partnership
agreement, as applicable, of each Credit Party;

 

7

--------------------------------------------------------------------------------


 

(f)           favorable opinions of:  (i) Lowenstein Sandler LLP, special
counsel for the Credit Parties satisfactory to such Purchaser and substantially
in the form of Exhibit D-1 attached hereto, and as to such other matters as such
Purchaser may reasonably request; (ii) Ballard Spahr LLP, special Maryland
counsel for the Credit Parties satisfactory to such Purchaser and substantially
in the form of Exhibit D-2 attached hereto, and as to such other matters as such
Purchaser may reasonably request; (iii) Fulbright & Jaworski L.L.P., special
Texas counsel for the Credit Parties satisfactory to such Purchaser and
substantially in the form of Exhibit D-3 attached hereto, and as to such other
matters as such Purchaser may reasonably request; and (iv) Brownstein Hyatt
Farber Schreck, LLP, special Nevada counsel for the Credit Parties satisfactory
to such Purchaser and substantially in the form of Exhibit D-4 attached hereto,
and as to such other matters as such Purchaser may reasonably request.  The
Company hereby directs each such counsel to deliver such opinions, agrees that
the issuance and sale of any Notes will constitute a reconfirmation of such
direction, and understands and agrees that each Purchaser receiving such an
opinion will and is hereby authorized to rely on such opinion;

 

(g)          a favorable opinion of Vedder Price P.C., special counsel for PIM
and the Purchasers, as to such matters incident to the matters herein
contemplated related to the Series A Notes as such Purchaser reasonably
requests;

 

(h)          a good standing or similar certificate for each Credit Party (or
its general partner, in the case of a partnership) from the appropriate
Governmental Authority of its jurisdiction of organization, dated as of a recent
date, and such other evidence of the status of such Persons as such Purchaser
may reasonably request; and

 

(i)           additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by such Purchaser prior to the applicable
Closing Day.

 

4B(2)    Payment of Fees.  The Company shall have paid to or as directed by PIM
any fees due pursuant to or in connection with this Agreement, including the
Draw Fee due pursuant to Section 2B(8)(i) and any Delayed Delivery Fee due
pursuant to Section 2B(8)(iii).

 

4B(3)    Representations and Warranties.  The representations and warranties of
the Credit Parties in Section 5 hereof shall, in each case, be correct when made
and on and as of such Closing Day.

 

4B(4)    Performance; No Default.  Each of the Credit Parties shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing Day, and after giving effect to the issue and sale of the applicable
Series of Notes (and the application of the proceeds thereof pursuant to the
requirements of Section 5.14) no Default or Event of Default shall have occurred
and be continuing.

 

4B(5)    Changes in Structure.  The Company shall not have changed its
jurisdiction of organization or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other Person,
at any time following the date of the most recent financial statements referred
to in Section 5.5.

 

8

--------------------------------------------------------------------------------


 

4B(6)    Purchase Permitted By Applicable Law, Etc.  Each Purchaser’s purchase
of Notes on such Closing Day shall (i) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System), and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof.  If requested by
any Purchaser of Notes on such Closing Day, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as it may
reasonably specify to enable it to determine whether such purchase is so
permitted.

 

4B(7)    Private Placement Number.  A Private Placement number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each Series of Notes to be issued on the applicable
Closing Day.

 

4B(8)   Proceedings and Documents.  All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to each Purchaser purchasing Notes on the applicable
Closing Day and its special counsel, and each such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such counsel may reasonably
request.

 

4C         Condition Subsequent.  This Agreement and the amendment and
restatement of the Prior Agreement effected hereby shall cease to remain in
effect (and the Prior Agreement, as in effect immediately prior to the
effectiveness of this Agreement, shall thereupon be reinstated) as of
December 31, 2013 if there shall not have occurred by such date one or more
closings of the purchase and sale of Shelf Notes in an aggregate principal
amount of at least $50,000,000.

 

5                                        REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

5.1                            Organization; Power and Authority.

 

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Credit Party has
the requisite power and authority to own or hold under lease the Properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Transaction Documents to which
it is a party and to perform the provisions of such Transaction Documents which
it is required to perform.  The Company is organized in conformity with the
requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.

 

9

--------------------------------------------------------------------------------


 

5.2                            Authorization, Etc.

 

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary action on the
part of such Credit Party, and each of this Agreement and such other Transaction
Documents (other than the Notes) constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Credit Party that is party to such Transaction Document enforceable against such
Credit Party in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3                            Disclosure.

 

Neither this Agreement nor any other document, certificate or statement
furnished to PIM by or on behalf of the Company or the other Credit Parties in
connection herewith, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances under which they
were made, PIM acknowledging that as to any projections furnished to PIM, the
Company only represents that the same were prepared on the basis of information
and estimates the Company believed to be reasonable at the time of the
preparation and delivery thereof.  There is no fact known to the Company or any
other Credit Party that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the other documents,
certificates and other writings (including the Company’s most recent reports on
Form 10-Q and Form 10-K and the Company’s reports on Form 8-K filed during the
period from January 1, 2010 through the date hereof) delivered to PIM by or on
behalf of the Company or the other Credit Parties.  Since the date of the most
recent audited balance sheet delivered pursuant to Section 7.1(b), or if no such
balance sheet has been delivered, the most recent audited balance sheet referred
to in Section 5.5, there has been no change in the financial condition,
operations, business, Properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to PIM by or
on behalf of the Company or the other Credit Parties.

 

5.4                            Organization and Ownership of Equity in
Subsidiaries; Affiliates.

 

(a)          Schedule 5.4 contains complete and correct lists as of the date
hereof (and as of the date such Schedule is updated from time to time as
provided in Section 7.1(d)) (i) of each of the Subsidiaries of the Company,
showing, as to each such Person, the correct name thereof, the jurisdiction of
its organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares or
units of each class issued and outstanding, (ii) of each of the Company’s
Affiliates, other than such Person’s Subsidiaries and other than the other
Credit Parties, and (iii) of the Company’s directors and senior officers.

 

10

--------------------------------------------------------------------------------


 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
except as disclosed on Schedule 5.4.

 

(c)          Each Subsidiary (other than the Credit Parties) is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the Properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 

(d)          No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

5.5                            Financial Statements.

 

The Company has furnished each Purchaser of the Series A Notes, the Series B
Notes and any Accepted Notes with the following financial statements: 
(i) consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2010, 2011 and 2012 and as of the last day in each of the fiscal
years completed thereafter and prior to the date as of which this representation
is made or repeated to such Purchaser (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released), and consolidated statements of income, retained earnings and cash
flows of the Company and its Subsidiaries for each such year, all certified by
independent certified public accountants of recognized international standing;
and (ii) unaudited consolidated balance sheets of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of the most recent fiscal year
(other than quarterly periods completed within 45 days prior to such date for
which financial statements have not been released) and the most recently
completed fiscal year end and unaudited consolidated statements of income and
cash flows of the Company and its Subsidiaries for the periods from the
beginning of the fiscal years in which such quarterly periods are included to
the end of such quarterly periods and the comparable quarterly period in the
immediately preceding fiscal year.  Such financial statements (including any
related schedules and/or notes) have been prepared in accordance with GAAP
(subject, as to interim statements, to changes resulting from year-end
adjustments) consistently applied throughout the periods involved and show all
liabilities, direct and contingent, of the Company and its Subsidiaries required
to be shown in accordance with such principles.  The

 

11

--------------------------------------------------------------------------------


 

balance sheets fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as at the dates thereof,
and the statements of income, retained earnings and cash flows fairly present
the consolidated financial results of their operations for the periods
indicated.  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in writing to the Purchasers.  No event has occurred since the end of
the most recent fiscal year for which such audited financial statements have
been furnished which has had or could reasonably be expected to have a material
adverse effect on the condition (business, financial or otherwise), results of
operations, assets, liabilities or prospects of the Company or any of its
Subsidiaries.

 

5.6                            Compliance with Laws; Other Instruments, Etc.

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any Property of any Credit Party or any of its Subsidiaries under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter (or similar constitutive documents) or bylaws (or
similar documents), or any other agreement or instrument to which any Credit
Party or any of its Subsidiaries is bound or by which any Credit Party or any of
its Subsidiaries or any of their respective Properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Credit Party or any of its
Subsidiaries, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Credit Party or any
of its Subsidiaries.

 

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.

 

5.7                            Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party.

 

5.8                            Litigation; Observance of Agreements, Statutes
and Orders.

 

(a)          There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries or any Property of the Company or any of its
Subsidiaries in any court or before any arbitrator of any kind or before or by
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws or the USA
PATRIOT Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

5.9                            Taxes.

 

All tax returns required to be filed by the Company or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Company or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or where the failure to so file or pay would not cause a Material Adverse
Effect.  The Company does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Company and each Subsidiary have been
made for all open years, and for its current fiscal period.

 

5.10                    Title to Property; Leases.

 

(a)          The Company and its Subsidiaries have good and sufficient title to
their respective Properties (other than Properties which are leased) that
individually or in the aggregate are Material, including all such Properties
reflected in the most recent audited balance sheet delivered pursuant to
Section 7.1(b), or if no such balance sheet has been delivered, the most recent
audited balance sheet referred to in Section 5.5 or purported to have been
acquired by the Company or any Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement.

 

(b)          [Intentionally Omitted].

 

(c)          Schedule 5.10(c) identifies, as of the date hereof (and as of the
date such Schedule is updated from time to time as provided in Section 7.1(d)),
each Significant Lease, the Property which is demised pursuant to each
Significant Lease and the name of each landlord and lessee under each
Significant Lease.  Except as set forth on Schedule 5.10(c), as of the date
hereof (and as of the date such Schedule is updated from time to time as
provided in Section 7.1(d)):  (x) none of the tenants under Significant Leases
on Properties owned by the Company, Material Subsidiaries or any other
Subsidiary of the Company was (as of such date or at any other time during the
Fiscal Quarter beginning immediately prior to such date) in default for a period
in excess of 60 days on the monthly minimum rent payments due under such
Significant Leases, and (y) no other tenants on other Leases that in the
aggregate generate more than $6,000,000 in annual minimum rents payable to the
Company or its Subsidiaries were (as of such date or at any other time during
the Fiscal Quarter beginning immediately prior to such date) in default for a
period in excess of 60 days on the monthly minimum rent payments due under such
Leases.

 

13

--------------------------------------------------------------------------------


 

5.11       Licenses, Permits, Etc.

 

(a)          The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.

 

(b)         To the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

 

(c)          To the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.

 

5.12       Compliance with ERISA.

 

(a)          The Company, each Subsidiary and each ERISA Affiliate have operated
and administered each Plan in compliance with all applicable laws except for
such instances of noncompliance as have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.  None of the Company, any
Subsidiary or any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company, any
Subsidiary or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or pursuant to section 430 or 436 of the Code or
section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.

 

(b)          The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.  Following the
effective date of the Pension Act, for any Plan which is subject to the Pension
Funding Rules, the funding target attainment percentage, within the meaning of
Section 303 of ERISA or Section 430 of the Code, for such Plan is not less than
100%.

 

(c)          The Company, the Subsidiaries and its ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

14

--------------------------------------------------------------------------------


 

(d)          The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60 (formerly known as Financial Accounting Standards Board Statement
No. 106), without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.

 

5.13       Private Offering.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

5.14       Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of each Series of Shelf Notes in
the manner described in the applicable Request for Purchase with respect to such
Series of Shelf Notes.  None of the proceeds of the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

 

5.15       Existing Indebtedness for Borrowed Money; Future Liens.

 

(a)          Except as described therein, Schedule 5.15 sets forth a complete
and correct list as of the date hereof of all outstanding Indebtedness for
Borrowed Money of the Company and its Subsidiaries as of September 30, 2013
(including a description of the obligors

 

15

--------------------------------------------------------------------------------


 

and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranties thereof, if any), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness for Borrowed Money of the Company or any of its
Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness for Borrowed Money of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness for
Borrowed Money of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness for Borrowed Money to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

 

(b)          Neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its Property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.1.

 

(c)          As of the date hereof, neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness for Borrowed Money of the Company or such Subsidiary,
any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
for Borrowed Money of the Company or any Subsidiary, except as specifically
indicated in Schedule 5.15.

 

5.16       Foreign Assets Control Regulations, Etc.

 

(a)          Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”).  Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

 

(b)          No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

 

16

--------------------------------------------------------------------------------


 

(c)           Neither the Company nor any Controlled Entity (i) has been found
in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Body for possible violation of Anti-Money Laundering Laws or
any U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.  The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

 

(d)          (i)           Neither the Company nor any Controlled Entity (1) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a United States of America or
any non-United States of America country or jurisdiction, including but not
limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (2) to the Company’s best knowledge, is
under investigation by any United States of America or non-United States of
America Governmental Body for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (4) has been or is the target of sanctions imposed by the United Nations or
the European Union.

 

(ii)          To the Company’s best knowledge, neither the Company nor any
Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of:  (1) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty; (2) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty; or
(3) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case which is contrary to applicable law;
and

 

(iii)         No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage, in each case which would
cause any holder of a Note to be in violation of applicable Anti-Corruption
Laws.  The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable Anti-Corruption Laws.

 

17

--------------------------------------------------------------------------------


 

5.17       Status under Certain Statutes.

 

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

 

5.18       Environmental Matters.

 

(a)          Neither the Company nor any Subsidiary has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary has knowledge of any claim
or has knowledge that any of its tenants has received any notice of any claim,
and neither the Company nor any Subsidiary has knowledge that any proceeding has
been instituted raising any claim against any tenant of the Company or its
Subsidiaries with respect to their use of any real properties or other assets
now or formerly owned, leased or operated by any of the Company or its
Subsidiaries, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)          Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

 

(d)          Neither the Company nor any Subsidiary has, and to the knowledge of
the Company and its Subsidiaries none of its tenants has, stored any material
quantities of Hazardous Materials on real properties now or formerly owned,
leased or operated by any of the Company or its Subsidiaries; and neither the
Company nor any Subsidiary has, and to the knowledge of the Company and its
Subsidiaries none of its tenants or any other Person has, disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect;

 

(e)          To the knowledge of the Company and its Subsidiaries, the tenants
of the Company and its Subsidiaries have obtained all governmental approvals
required for the operation of the Properties under applicable Environmental
Laws, except such as could not reasonably be expected to result in a Material
Adverse Effect; and

 

(f)           To the knowledge of the Company, all buildings on all real
properties now owned, leased or operated by the Company or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

5.19       Stock of the Company.

 

As of the date hereof, the entire outstanding capital stock of the Company
consists of:  (i) Series C Cumulative Convertible Preferred Stock, 2,000,000
shares outstanding; and (ii) Common Stock, 34,751,910 shares outstanding.

 

5.20       Condition of Property; Casualties; Condemnation.

 

To the knowledge of the Company or its Material Subsidiaries, and except such as
has not had, and could not reasonably be expected to have, a Material Adverse
Effect, each Property owned by them (a) is in good repair, working order and
condition, normal wear and tear excepted, (b) is free of structural defects,
(c) is not subject to material deferred maintenance, and (d) has and will have
all building systems contained therein in good repair, working order and
condition, normal wear and tear excepted.  To the knowledge of the Company or of
any of its Subsidiaries, and except such as has not had, and could not
reasonably be expected to have, a Material Adverse Effect, none of the
Properties owned by them is currently affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.  No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Effect, are pending and served nor, to the knowledge of the
Company, threatened against any Property owned by it or any of its Subsidiaries
in any manner whatsoever.  No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.

 

5.21       Legal Requirements and Zoning.

 

To the knowledge of the Company and its Subsidiaries, the use and operation of
each Property owned by the Company or its Subsidiaries constitutes a legal use
under applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
material approvals, material restrictions of record or any material agreement
affecting any such Property (or any portion thereof).

 

5.22       [Intentionally Omitted].

 

5.23       Solvency.

 

The Company and each of its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage.

 

5.24       Hostile Tender Offers.

 

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Acquisition.

 

19

--------------------------------------------------------------------------------


 

5.25       UAP Properties.

 

Schedule 5.25 hereto identifies each UAP Property.

 

6                                        REPRESENTATIONS OF THE PURCHASERS.

 

6.1         Purchase for Investment.  Each Purchaser of any Series of Shelf
Notes severally represents that it is purchasing such Notes for its own account
or for one or more separate accounts maintained by such Purchaser or for the
account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
such Purchaser understands that such Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register such Notes.

 

6.2                            Source of Funds.

 

Each Purchaser of any Series of Shelf Notes severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

20

--------------------------------------------------------------------------------


 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, represent more
than 20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, as of the last day of its
most recent calendar quarter, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM, and (ii) the
names of any employee benefit plans whose assets are included in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)           the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

7                                        INFORMATION AS TO THE COMPANY.

 

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

7.1                            Financial and Business Information.  The Company
shall deliver to each holder of Notes that is an Institutional Investor:

 

21

--------------------------------------------------------------------------------


 

(a)          Quarterly Statements — as soon as available, and in any event
within 45 days after the close of each of the first three (3) Fiscal Quarters of
each Fiscal Year of the Company a copy of the consolidated balance sheet of the
Company and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and for the fiscal year-to-date period then ended,
each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous Fiscal Year, prepared by the
Company in accordance with GAAP and certified to by its chief financial officer
or another officer of the Company acceptable to the Required Holders (the filing
within the time period specified above of the Company’s Form 10-Q for such
Fiscal Quarter on the EDGAR system shall satisfy this requirement);

 

(b)          Annual Statements — as soon as available, and in any event within
90 days after the end of each Fiscal Year of the Company, duplicate copies of

 

(i)           a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, and

 

(ii)         consolidated statements of income, changes in stockholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

 

provided that the filing within the time period specified above of the Company’s
Form 10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act,
provided that such annual report need not be filed until required to be filed
pursuant to SEC requirements) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

(c)          [Intentionally Omitted].

 

(d)          Quarterly Operating Reports — within 45 days after the last day of
each of the first three Fiscal Quarters and within 90 days after the last day of
the fourth Fiscal Quarter of the year:  (i) a list (a) of all newly formed or
acquired Subsidiaries during such quarter (such list shall contain the
information relative to such new Subsidiaries as set forth in Schedule 5.4
hereto and upon receipt of which Schedule 5.4 shall be deemed amended to include
references to such Subsidiaries), and (b) identifying any Subsidiary whose
capital stock or other equity interests were transferred during such quarter as
permitted by Section 10.4(c), together with the name of the transferor and
transferee thereof; (ii) a list of newly executed Significant Leases during such
quarter (upon receipt of which, Schedule 5.10(c) shall be deemed amended to
include references

 

22

--------------------------------------------------------------------------------


 

to such Significant Lease); (iii) a copy of any notice of a material default or
any other material notice (including, without limitation, property condition
reviews) received by the Company or any Guarantor from any ground lessor under a
Significant Lease during such quarter; and (iv) a schedule showing for such
quarter (a) any Significant Lease that was or is continuing to be in default
with respect to monthly minimum rent payments in excess of 60 days, and (b) any
other Leases that in the aggregate generate more than $6,000,000 in annual
minimum rents payable to the Company or its Subsidiaries that were or are
continuing to be in default for a period in excess of 60 days on the monthly
minimum rent payments due under such Significant Leases;

 

(e)          Annual Projections — as soon as available, and in any event within
90 days after the last day of each Fiscal Year of the Company, a copy of the
Company’s consolidated projections for the then current fiscal year of revenues,
expenses and balance sheet on a quarter-by-quarter basis, with such projections
in reasonable detail prepared by the Company and in form satisfactory to the
Required Holders (which shall include a summary of all significant assumptions
made in preparing such business plan);

 

(f)           SEC and Other Reports — promptly upon their becoming available,
(i) one copy of each financial statement, report or notice sent by the Company
or any Subsidiary to its principal lending banks as a whole (excluding any
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability), and (ii) each report on Form 8-K (or any similar successor form)
and all amendments thereto (which documents may be delivered by email) filed by
the Company or any Subsidiary with the SEC;

 

(g)          Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

 

(h)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

 

(i)           Other Notices — promptly after knowledge thereof shall have come
to the attention of any Responsible Officer of the Company, written notice of
any threatened or pending litigation or governmental or arbitration proceeding
or labor controversy against the Company or any Subsidiary or any of their
Property which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;

 

(j)           ERISA Matters — promptly, and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

 

23

--------------------------------------------------------------------------------


 

(i)           with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

 

(ii)          the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multi-employer Plan that such action has been taken by the PBGC with respect to
such Multi-employer Plan; or

 

(iii)         any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; and

 

(k)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

 

7.2                            Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth:

 

(a)          Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2, Section 10.3, Section 10.10
and the requirements of any additional Financial Covenants incorporated herein
pursuant to Section 10.11 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, (i) the calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence, and
(ii) a reconciliation from GAAP, as reflected in the statements then being
furnished, to the calculation of the financial covenants in Section 10.2,
Section 10.3, Section 10.10 and any additional Financial Covenants incorporated
herein pursuant to Section 10.11, after giving effect to the exclusion from GAAP
of the effects of Accounting Standards Codification 825-10-25 (previously
referred to as SFAS 159) or any successor or similar provision to the extent it
relates to “fair value” accounting for liabilities); and

 

24

--------------------------------------------------------------------------------


 

(b)          Event of Default — a statement that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Company or any Subsidiary to comply with any Environmental Law), specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

 

7.3                            Visitation.  The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

(b)          Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

8                                        PREPAYMENT OF THE NOTES.

 

The Series A Notes, the Series B Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in Section 8.1.  The Series A
Notes, the Series B Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in Section 8.2.

 

8.1                            Required Prepayments.

 

(a)          Series A-1 Notes.  As provided therein, the entire unpaid principal
balance of the Series A-1 Notes shall be due and payable on the stated maturity
date thereof.

 

(b)          Series A-2 Notes.  On January 14, 2014 and on each January 14
thereafter to and including January 14, 2018 the Company will prepay
$4,166,666.67 principal amount (or such lesser principal amount as shall then be
outstanding) of the Series A-2 Notes at par and without payment of the
Make-Whole Amount or any premium; provided that upon any partial prepayment of
the Series A-2 Notes pursuant to Section 8.2 or any partial purchase of
Series A-2 Notes pursuant to Section 8.5, the principal amount of each required
prepayment of the Series A-2 Notes becoming due under this Section 8.1(b) on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Series A-2 Notes is
reduced as a result of such prepayment or purchase.

 

25

--------------------------------------------------------------------------------


 

(c)          Series B Notes.  The Series B Notes shall be subject to required
prepayments set forth in the Notes of such Series; provided that upon any
partial prepayment of the Series B Notes pursuant to Section 8.2 or any partial
purchase of Series B Notes pursuant to Section 8.5, the principal amount of each
required prepayment of the Series B Notes becoming due under this
Section 8.1(c) on and after the date of such prepayment or purchase shall be
reduced in the same proportion as the aggregate unpaid principal amount of such
Note is reduced as a result of such prepayment or purchase.

 

(d)          Shelf Notes.  Each Series of Shelf Notes shall be subject to
required prepayments, if any, set forth in the Notes of such Series; provided
that upon any partial prepayment of any Series of Shelf Notes pursuant to
Section 8.2 or any partial purchase of any Series of Shelf Notes pursuant to
Section 8.5, the principal amount of each required prepayment thereof becoming
due on and after the date of such partial prepayment or purchase shall be
reduced in the same proportion as the aggregate principal amount of such Note is
reduced as a result of such prepayment or purchase.

 

8.2                            Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (and
increments of $100,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes of such Series written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date (which shall be a Business Day) fixed for such prepayment.  Each such
notice shall specify such date, the Series of Notes to be prepaid, the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of each Note of such Series held by the registered holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid.

 

8.3                            Allocation of Partial Prepayments.

 

In the case of each partial prepayment of the Notes of each Series under
Section 8.1(b) or Section 8.2, the principal amount prepaid shall be allocated
among the Notes of such Series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof not
theretofore prepaid.

 

8.4                            Maturity; Surrender, Etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount

 

26

--------------------------------------------------------------------------------


 

accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

8.5                            Purchase of Notes.

 

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with the terms of this Agreement and the Notes of such
Series, or (ii) pursuant to a written offer to purchase any outstanding Notes of
such Series made by the Company or an Affiliate pro rata to the holders of all
Notes of such Series at the time outstanding upon the same terms and
conditions.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

 

8.6                            Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, for actively traded
United States treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date on the display
designated as “Page PX1” on Bloomberg Financial Markets (“Bloomberg”) (or, if
Bloomberg shall cease to report such yields on Page PX1 or shall cease to be
PIM’s customary source of information for calculating make-whole amounts on
privately placed notes, then such source as is then PIM’s customary source of
such information), or if such yields shall not be reported as of

 

27

--------------------------------------------------------------------------------


 

such time or the yields reported as of such time shall not be ascertainable,
(ii) the Treasury Constant Maturity Series yields reported, for the latest day
for which such yields shall have been so reported as of the second Business Day
next preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded United States treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.  Such implied yield shall be determined, if
necessary, by (a) converting United States treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice, and
(b) interpolating linearly between (1) the actively traded United States
treasury security with the maturity closest to and greater than the Remaining
Average Life of such Called Principal, and (2) the actively traded United States
treasury security with the maturity closest to and less than the Remaining
Average Life of such Called Principal.  The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

9                                        AFFIRMATIVE COVENANTS

 

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

9.1                            Compliance with Law.  (a)  Without limiting
Section 10.13, the Company will, and will cause each of its Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, ERISA, the USA PATRIOT
Act, Environmental Laws, and the other laws and regulations that are referenced
in Section 5.16, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective Properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that

 

28

--------------------------------------------------------------------------------


 

non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)          Without limiting the agreements set forth in Section 9.1(a) above,
for each of its owned Properties, respectively, the Company will, and will cause
each of its Subsidiaries to, require that each tenant and subtenant, if any, of
any of the Properties or any part thereof, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect:  (i) comply in all material
respects with all applicable Environmental Laws; (ii) obtain and maintain in
full force and effect all material governmental approvals required by any
applicable Environmental Law for operations at each of the Properties;
(iii) cause to be cured any material violation by it or at any of the Properties
of applicable Environmental Laws; (iv) not allow the presence or operation at
any of the Properties of any (1) landfill or dump or (2) hazardous waste
management facility or solid waste disposal facility as defined pursuant to RCRA
or any comparable state law; (v) not manufacture, use, generate, transport,
treat, store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in de minimis
amounts; (vi) within ten (10) Business Days notify the holders of Notes in
writing of, and provide any reasonably requested documents upon learning of, any
of the following in connection with the Company or any Subsidiary or any of the
Properties:  (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law, (2) any material Environmental Claim, (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material, (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law, or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (vii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law; (viii) abide
by and observe any restrictions on the use of the Properties imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Company’s or any Subsidiary’s interest therein; (ix) promptly provide or
otherwise make available to the holders of Notes any reasonably requested
environmental record concerning the Properties which the Company or any
Subsidiary possesses or can reasonably obtain; and (x) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

 

9.2                            Insurance.  The Company will, and will cause each
of its Subsidiaries to, maintain and cause their respective tenants to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business, similarly situated, and
operating like Properties.  The Company shall, upon the request of the Required
Holders, furnish to the holders of Notes certificates of insurance setting forth
in summary form the nature and extent of the insurance maintained on the
Properties.

 

29

--------------------------------------------------------------------------------


 

9.3                            Maintenance of Properties.  The Company will, and
will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept (including, without limitation, by their respective
tenants), their respective Properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its Properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.4                            Payment of Taxes and Claims.  The Company and
Credit Parties will cause each of their respective tenants to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property relating to such Property, that individually or
collectively would materially impair the value of such Property, and in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

9.5                            Maintenance of Existence, Etc.  Subject to
Section 10.3, the Company will at all times preserve and keep in full force and
effect its corporate or similar existence and the corporate or similar existence
of each of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

 

9.6                            Books and Records.  The Company will, and will
cause each of its Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.

 

30

--------------------------------------------------------------------------------

 


 

9.7                            Maintenance of REIT Status.  The Company will, at
all times, conduct its affairs and the affairs of its Subsidiaries in a manner
so as to continue to qualify as a REIT and elect to be treated as a REIT under
all applicable laws, rules and regulations.

 

9.8                            Listing of Common Stock; Filing of Reports.  The
Company will (i) at all times cause its common stock to be duly listed on the
New York Stock Exchange, the American Stock Exchange or the National Association
of Securities Dealers Automated Quotation or other national stock exchange, and
(ii) timely file all reports required to be filed by it with the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers Automated Quotation and the Securities and Exchange Commission.

 

9.9                            Additional Guarantors.  Concurrent with any
Person becoming a guarantor or other obligor under the Credit Agreement or any
other Principal Credit Facility, the Company shall cause such Person to execute
and deliver a Joinder to Multiparty Guaranty, together with such other
instruments, documents, certificates, and opinions reasonably required by the
Required Holders in connection therewith.

 

9.10       [Intentionally Omitted].

 

9.11       Information Required by Rule 144A.  Upon the request of the holder of
any Note, the Company will promptly provide to such holder, and to any Qualified
Institutional Buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act.

 

9.12       UAP Properties.  Upon not less than ten (10) Business Days prior
written notice from the Company to the holders of Notes, the Company may from
time to time designate that a Property be added (subject to the other
requirements for a Property otherwise qualifying as a UAP Property) or deleted
as a UAP Property.  Such notice shall be accompanied by a certificate certifying
that immediately before and after giving effect to such additions or deletions
the Company is in compliance with Section 10.10 on a pro-forma basis as of the
then most recently ended Fiscal Quarter and no Default or Event of Default
exists or would result.  Upon receipt by the holders of Notes of the forgoing,
Schedule 5.25 hereof shall be deemed to have been updated to reflect the
deletion or addition, as applicable.

 

10                                NEGATIVE COVENANTS.

 

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

 

10.1                    Liens, Etc.  The Company will not, nor shall it permit
any Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent any Permitted Liens.  Without limitation of
the immediately preceding sentence, the Company will not permit any Principal
Credit Facility (including the Credit Agreement) to be secured by any consensual
Lien unless the Notes are simultaneously secured pursuant to terms and
provisions, including an intercreditor agreement, satisfactory to the Required
Holders.

 

31

--------------------------------------------------------------------------------


 

10.2                    Investments, Acquisitions, Loans and Advances.  The
Company will not, nor will it permit any Subsidiary to, (i) directly or
indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvement on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)          investments in direct obligations of the United States of America
or any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b)          investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c)          investments in certificates of deposit issued by any Lender (as
defined in the Credit Agreement) or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;

 

(d)          investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

(e)          investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

 

(f)           the Company’s investments from time to time in its Subsidiaries,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

 

(g)          intercompany advances made from time to time among the Company and
its Subsidiaries in the ordinary course of business to finance working capital
needs;

 

(h)          investments in Permitted Acquisitions, other than those described
in clauses (j), (k) or (l) below;

 

(i)           investments held by the Company and its Subsidiaries as of the
date hereof and disclosed in Schedule 10.2;

 

(j)           excluding investments in joint ventures existing as of or prior to
the date hereof and disclosed on Schedule 10.2, investments in joint ventures
which are Permitted Acquisitions and are in an amount not to exceed in the
aggregate at any one time outstanding 15% of the Total Asset Value of the
Company and its Subsidiaries at such time;

 

32

--------------------------------------------------------------------------------


 

(k)         excluding Assets Under Development existing as of or prior to the
date hereof and disclosed on Schedule 10.2, investments in Assets Under
Development which are Permitted Acquisitions and are in an amount not to exceed
in the aggregate at any one time outstanding 20% of the Total Asset Value of the
Company and its Subsidiaries at such time;

 

(l)           excluding investments in Redevelopment Assets existing as of or
prior to the date hereof and disclosed on Schedule 10.2, investments in
Redevelopment Asset which are Permitted Acquisitions and are in an amount not to
exceed in the aggregate at any one time outstanding 15% of the Total Asset Value
of the Company and its Subsidiaries at such time;

 

(m)        investments received in connection with a workout of any obligation
owed to the Company or its Subsidiaries; and

 

(n)          investments other than those otherwise permitted under this
Section in an amount not to exceed in the aggregate at any one time outstanding
15% of the Total Asset Value of the Company and its Subsidiaries at such time.

 

Investments made after the date hereof of the type described in Sections (j),
(k), (l) and (n) immediately preceding shall at no time exceed in the aggregate
at any one time outstanding 25% of the Total Asset Value of the Company and its
Subsidiaries at such time.  In determining the amount of investments,
acquisitions, loans, and advances permitted under this Section, investments and
acquisitions shall always be taken at the original cost thereof (regardless of
any subsequent appreciation or depreciation therein), and loans and advances
shall be taken at the principal amount thereof then remaining unpaid.

 

10.3       Mergers, Consolidations and Sales.  The Company will not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or a series of transactions) any of its Property
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, or permit any Subsidiary to do so; provided,
however, that the Company may merge or consolidate with another Person,
including a Subsidiary, if (A) the Company is the surviving corporation, (B) the
Company will be in pro forma compliance with all provisions of this Agreement
upon and after such merger or consolidation, and (C) the Company will not engage
in any material line of business substantially different from that engaged in on
the date hereof and; provided further, that so long as no Default or Event of
Default exists this Section shall not apply to nor operate to prevent:

 

(a)          the sale, transfer, lease or other disposition of Property of the
Company and its Subsidiaries to one another in the ordinary course of its
business;

 

(b)          the merger of any Subsidiary with and into the Company or any other
Subsidiary, provided that, in the case of any merger involving the Company, the
Company is the corporation surviving the merger;

 

33

--------------------------------------------------------------------------------


 

(c)          the sale, transfer or other disposition of (i) any tangible
personal property that, in the reasonable business judgment of the Company or
its Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business, or (ii) for the avoidance of doubt, capital stock
of the Company held by the Company as treasury stock; and

 

(d)          the sale, transfer, lease or other disposition of Property of the
Company or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction); provided, that if such sale, transfer, lease or
disposition during any Fiscal Quarter exceeds 2% of the Applicable Total Asset
Value and together with any other sales, transfers, leases or dispositions made
during such Fiscal Quarter in the aggregate exceed an amount equal to 10% of the
Applicable Total Asset Value, then for such sales, transfers, leases or
dispositions, the Company shall provide to the holders of Notes covenant
calculations for the covenants contained in Section 10.10, showing that, after
giving effect to such sales, transfers, leases or dispositions, the Company
shall be in pro forma compliance with such covenants for the Fiscal Quarter then
most recently ended for which financial statement have been provided hereunder.

 

10.4       Maintenance of Subsidiaries.  The Company shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Subsidiaries granted to a collateral
agent for the benefit of the holders from time to time of the Notes and the
Lenders under (and as defined in) the Credit Agreement (subject to compliance
with Section 10.1), (b) the issuance, sale, and transfer to any person of any
shares of capital stock of a Subsidiary solely for the purpose of qualifying,
and to the extent legally necessary to qualify, such person as a director of
such Subsidiary, and (c) any assignment, sale or transfer of the shares of
capital stock or other equity interests of a Subsidiary if the conveyance,
transfer, lease or other disposition of all of the assets of such Subsidiary
would be permitted by Sections 10.3(a), (b) or (d) above.

 

10.5       No Burdensome Contracts With Affiliates.  The Company shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Company or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

 

10.6       No Changes in Fiscal Year.  The fiscal year of the Company and its
Subsidiaries ends on December 31st of each year; and the Company shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

 

10.7       Change in the Nature of Business.  The Company will not, nor shall it
permit any Subsidiary to, engage in any business or activity if as a result the
general nature of the business of the Company and its Subsidiaries would be
changed in any material respect from the general nature of the business engaged
in by it as of the date hereof.  As of the date hereof, the general nature of
the business of the Company and its Subsidiaries is primarily the business of
the acquisition, financing and ownership of Senior Housing Assets and other
business activities incidental thereto.

 

34

--------------------------------------------------------------------------------


 

10.8       Use of Proceeds of Notes.  The Company will not use the credit
extended under this Agreement for any purpose other than solely the purposes set
forth in, or otherwise contemplated by, Section 5.14 hereof.

 

10.9       No Restrictions.  Except as provided herein, the Company will not,
nor will it permit any Subsidiary (except for bankruptcy remote subsidiaries
established in connection with (i) any securitization or participation
transaction or with any Permitted Lien, or (ii) any ownership of fee simple real
estate Properties not exceeding $200,000,000 individually or in the aggregate)
to, directly or indirectly create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Company or any Subsidiary to:  (a) pay dividends or make any
other distributions on any Subsidiary’s capital stock or other equity interests
owned by the Company or any other Subsidiary, (b) pay any indebtedness owed to
the Company or any other Subsidiary, (c) make loans or advances to the Company
or any other Subsidiary, (d) transfer any of its Property to the Company or any
other Subsidiary, provided however, that the foregoing does not impose any
limitation on transfers of property that is subject to a Permitted Lien, or
(e) guarantee the obligations evidenced by the Notes or under this Agreement
and/or grant Liens on its assets to a collateral agent for the benefit of the
holders from time to time of the Notes and the Lenders under (and as defined in)
the Credit Agreement as required by the Transaction Documents.

 

10.10    Financial Covenants.

 

(a)          Maximum Total Indebtedness to Total Asset Value Ratio.  As of the
last day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Total Indebtedness to Total Asset Value to be greater than 0.50 to
1.00.

 

(b)          Maximum Secured Debt to Total Asset Value Ratio.  As of the last
day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Secured Debt to Total Asset Value to be greater than 0.35 to 1.00.

 

(c)          Maximum Unsecured Debt to Unencumbered Asset Pool Value.  As of the
last day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Unsecured Debt of the Company and its Subsidiaries to Unencumbered
Asset Pool Value to be greater than 0.60 to 1.00.

 

(d)          Minimum EBITDA to Fixed Charges Ratio.  As of the last day of each
Rolling Period of the Company, the Company shall not permit the ratio of EBITDA
for such Rolling Period to Fixed Charges for such Rolling Period to be less than
1.50 to 1.00.

 

(e)          Maximum Secured Recourse Debt to Total Asset Value Ratio.  As of
the last day of each Fiscal Quarter of the Company, the Company shall not permit
the ratio of Secured Recourse Debt to Total Asset Value to be greater than 0.10
to 1.00.

 

(f)           Maintenance of Tangible Net Worth.  The Company shall not permit
at any time Tangible Net Worth to be less than the sum of (a) $385,000,000 plus
(b) 80% of the aggregate net proceeds received by the Company or any of its
Subsidiaries after May 5, 2011 in connection with any offering of capital stock
or other equity interests of the Company or the Subsidiaries, but only to the
extent that such net proceeds are not used to redeem existing capital stock or
other equity interests of the Company or the Subsidiaries.

 

35

--------------------------------------------------------------------------------


 

(g)          Floating Rate Debt.  On any date, the Company and its Subsidiaries
shall not, on a consolidated basis, have outstanding Indebtedness for Borrowed
Money that is neither at a fixed rate nor hedged pursuant to a derivative
contract greater than 40% of Total Asset Value.

 

(h)          Minimum Eligible Property NOI to Interest Expense on Unsecured
Debt.  As of the last day of each Rolling Period of the Company, the Company
shall not permit the ratio of Eligible Property NOI for such Rolling Period to
Interest Expense on Unsecured Debt for such Rolling Period to be less than 2.25
to 1.00.

 

10.11    Two-Way Most Favored Lender.  If at any time after the date hereof the
Credit Agreement is amended or otherwise modified, or any agreement related to
the Credit Agreement is entered into or is amended or otherwise modified, and as
a result of any of the foregoing any Financial Covenant for the Bank Facility is
modified (whether in a manner to be more beneficial or less beneficial to the
lenders under the Credit Agreement) or eliminated, or any Financial Covenant is
added for the Bank Facility (in each such case, a “Modified Bank Financial
Covenant”), then (i) the corresponding Financial Covenant in this Agreement
shall be deemed automatically modified in such manner or eliminated, as the case
may be, or such additional Financial Covenant for the Bank Facility shall be
deemed automatically incorporated by reference, in each case mutatis mutandis,
as if such modified or additional Financial Covenant were set forth fully herein
or such eliminated Financial Covenant were deleted herefrom, as applicable, and
(ii) the Company shall promptly, and in any event within five (5) Business Days
after entering into any such Modified Bank Financial Covenant, advise the
holders of Notes in writing of such Modified Bank Financial Covenant. 
Thereafter, upon the request of the Required Holders, the Company shall enter
into an amendment to this Agreement with the Required Holders evidencing the
incorporation of such Modified Bank Financial Covenant, it being agreed that any
failure to make such request or to enter into any such amendment shall in no way
qualify or limit the effectiveness of the deemed modification or elimination, as
the case may be, of the applicable Financial Covenant in this Agreement, or the
incorporation by reference into this Agreement of the applicable additional
Financial Covenant, in each case as described in clause (i) of the immediately
preceding sentence.

 

Notwithstanding anything to the contrary in the immediately preceding paragraph
of this Section 10.11:  (a) no such modification of a Financial Covenant
hereunder that would be less beneficial to the holders of the Notes, and no such
elimination hereunder of a Financial Covenant, shall be effective if a Default
or Event of Default has occurred and is continuing immediately prior to the time
such Modified Bank Financial Covenant becomes effective; (b) no modification or
series of modifications effected pursuant to the provisions of this
Section 10.11 shall be effective to (w) increase the maximum permitted ratio of
Total Indebtedness to Total Asset Value as set forth in Section 10.10(a) of this
Agreement to a level greater than 0.60 to 1.00 (assuming such Financial Covenant
were calculated on a basis consistent with the manner in which it is calculated
on the date hereof pursuant to this Agreement) or eliminate such Financial
Covenant set forth in Section 10.10(a) from this Agreement, (x) increase the
maximum permitted ratio of Secured Debt to Total Asset Value as set forth in
Section 10.10(b) of this Agreement to a

 

36

--------------------------------------------------------------------------------


 

level greater than 0.40 to 1.00 (assuming such Financial Covenant were
calculated on a basis consistent with the manner in which it is calculated on
the date hereof pursuant to this Agreement) or eliminate such Financial Covenant
set forth in Section 10.10(b) from this Agreement, (y) (i) increase the maximum
permitted ratio of Unsecured Debt of the Company and its Subsidiaries to
Unencumbered Asset Pool Value as set forth in Section 10.10(c) of this Agreement
to a level greater than 0.6667 to 1.00 (assuming such Financial Covenant were
calculated on a basis consistent with the manner in which it is calculated on
the date hereof pursuant to this Agreement), or (ii) modify the definition of
“Capitalization Rate” such that the capitalization rate for ALFs would be lower
than 7.00%, the capitalization rate for continuum of care facilities would be
lower than 7.50% or any capitalization rate set forth in such definition on the
date hereof as 10% would be lower than 8.50%, or (iii) eliminate such Financial
Covenant set forth in Section 10.10(c) from this Agreement unless (1) such
Financial Covenant is replaced with a Financial Covenant prohibiting the ratio
of Total Asset Value (but computed solely for unencumbered assets of the Company
and its Subsidiaries) to Unsecured Debt, or a formulation for such replacement
Financial Covenant which is substantially similar thereto, from being less than
1.50 to 1.00 as of the last day of each Fiscal Quarter of the Company, (2) a
customary priority debt covenant satisfactory to the Required Holders is added
to Section 10.10 and (3) Section 10.1 is modified in a manner consistent with
such newly added priority debt covenant and reasonably satisfactory to the
Required Holders, provided that if such Financial Covenant set forth in
Section 10.10(c) is eliminated as provided in this clause (y)(iii), then the
immediately preceding clauses (y)(i) and (y)(ii) will not be applicable or
(z) decrease the minimum required ratio of EBITDA for any Rolling Period to
Fixed Charges for such Rolling Period as set forth in Section 10.10(d) of this
Agreement to a level less than 1.50 to 1.00 (assuming such Financial Covenant
were calculated on a basis consistent with the manner in which it is calculated
on the date hereof pursuant to this Agreement) or eliminate such Financial
Covenant set forth in Section 10.10(d) from this Agreement; and (c) in the event
the Bank Facility is terminated, all Financial Covenants hereunder shall be
unaffected and shall remain in effect in the same manner as they existed
immediately prior to such termination.

 

10.12    Redemption of Stock, Etc.  The Company will not, and will not permit
any Subsidiary to, (a) redeem, purchase or otherwise acquire, refinance or repay
any preferred stock of the Company or any Subsidiary if an Event of Default
exists at such time or immediately after giving effect thereto, or (b) redeem,
purchase or otherwise acquire, refinance or repay any preferred stock of the
Company or any Subsidiary with the proceeds from, or in exchange for, the
issuance of capital stock which is mandatorily redeemable, preferred stock which
is redeemable at the election of the holder thereof or preferred stock with
respect to which any holder thereof has a put or similar right to require the
Company or any Subsidiary to purchase, re-purchase or otherwise acquire such
preferred stock.

 

10.13    Terrorism Sanctions Regulations.  The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any

 

37

--------------------------------------------------------------------------------


 

U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

 

11                                EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          The Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)          the Company defaults in the payment of any interest on any Note for
more than three Business Days after the same becomes due and payable; or

 

(c)          the Company defaults in the performance of or compliance with any
term contained in Sections 9.5 (to the extent that Section 9.5 pertains to the
maintenance and keeping in full force and effect of the Company’s existence),
9.9 or 10; or

 

(d)          any Credit Party defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a),
(b) and (c) of this Section 11) or in any other Transaction Document and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default, and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

(e)          any representation or warranty made in writing by or on behalf of
any Credit Party or by any officer of any Credit Party in this Agreement or in
any other Transaction Document or in any writing furnished in connection with
the transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

 

(f)           (i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for Borrowed Money that is
outstanding beyond any period of grace provided with respect thereto, or
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness for Borrowed Money
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness for Borrowed Money has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness for Borrowed Money to be), due
and payable before its stated maturity or before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness for Borrowed Money to convert
such Indebtedness for Borrowed Money into equity interests), (x) the Company or
any Subsidiary has become

 

38

--------------------------------------------------------------------------------


 

obligated to purchase or repay Indebtedness for Borrowed Money before its
regular maturity or before its regularly scheduled dates of payment, or (y) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness for Borrowed Money; provided that the
aggregate amount of all Indebtedness for Borrowed Money to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Subsidiary) shall
occur and be continuing exceeds 2% of the Applicable Total Asset Value; or

 

(g)          the Company or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)          a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of the Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of the Subsidiaries, or any such
petition shall be filed against the Company or any of the Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

(i)           (a) a final judgment or judgments for the payment of money
aggregating in excess of 2% of the Applicable Total Asset Value are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not, within 30 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 30 days after the expiration of such stay;

 

(j)           if (i) any Plan shall fail to satisfy the minimum funding
standards of the Pension Funding Rules for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under the Pension Funding Rules, (ii) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA section 4042 to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified any
Credit Party or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed 2% of the Applicable Total
Asset Value, (iv) any Credit Party or any ERISA Affiliate shall have incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) any Credit Party or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) any Credit Party

 

39

--------------------------------------------------------------------------------


 

or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of any Credit Party or any Subsidiary thereunder; and any such event
or events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

(k)          a Change of Control shall occur; or

 

(l)           [Intentionally Omitted]; or

 

(m)        there shall be a determination from the applicable Governmental
Authority from which no appeal can be taken that the Company’s tax status as a
REIT has been lost; or

 

(n)          the Company at any time hereafter fails to cause its common stock
to be duly listed on the New York Stock Exchange, the American Stock Exchange or
the National Association of Securities Dealers Automated Quotation; or

 

(o)          any provision of any Transaction Document shall for any reason
(other than pursuant to the terms thereof) cease to be valid and binding on or
enforceable in any material respect against any Credit Party party to it, or any
such Credit Party shall so state in writing.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12                                REMEDIES ON DEFAULT, ETC.

 

12.1                    Acceleration.

 

(a)          If an Event of Default with respect to any Credit Party described
in Section 11(g) or (h) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

 

(b)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, in addition to any action that may be taken pursuant
to Section 12.1(c), any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

(c)          If any other Event of Default has occurred and is continuing, any
holder or holders of a majority in principal amount of the Notes of any
Series at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes of such Series then outstanding
to be immediately due and payable.

 

40

--------------------------------------------------------------------------------

 


 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

12.2       Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

12.3       Rescission.

 

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the Notes of such Series then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes
of such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

12.4       No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company

 

41

--------------------------------------------------------------------------------


 

will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

 

13                                REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1       Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary.  The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

13.2       Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more replacement Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered.  Each such replacement
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000; provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes of a Series, one Note may
be in a denomination of less than $1,000,000.  Any transferee, by its acceptance
of a Note registered in its name (or the name of its nominee), shall be deemed
to have made the representation set forth in Section 6.2.

 

13.3       Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

42

--------------------------------------------------------------------------------


 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon;
provided, that in no event shall the Company be required to pay any interest or
principal with respect to a replacement Note if such amounts have previously
been paid with respect to the original Note.

 

14                                PAYMENTS ON NOTES.

 

14.1       Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

14.2       Home Office Payment.

 

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose, in the case of the Series A Notes or the Series B
Notes, on the Purchaser Schedule Relating to Series A Notes or Purchaser
Schedule Relating to Series B Notes, as applicable, attached hereto as Schedule
A and, in the case of any Shelf Note, on the Purchaser Schedule attached to the
Confirmation of Acceptance with respect to such Note, or by such other method or
at such other address as such Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Purchaser shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a replacement Note or

 

43

--------------------------------------------------------------------------------


 

Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by any Purchaser under this Agreement and that
has made the same agreement relating to such Note as each Purchaser has made in
this Section 14.2.

 

15                                EXPENSES, ETC.

 

15.1       Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company, any Guarantor or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes and the other Transaction
Documents.  The Company will pay, and will save PIM, each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders.

 

15.2       Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16                                SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party or
any Subsidiary pursuant to this Agreement or any of the other Transaction
Documents shall be deemed representations and warranties of such Credit Party or
Subsidiary under this Agreement or such other Transaction Document.  Subject to
the preceding sentence, this Agreement (including the Multiparty Guaranty), the
Notes and the other Transaction Documents embody the entire agreement and
understanding among PIM, the Purchasers and the Credit Parties and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

44

--------------------------------------------------------------------------------


 

17                                AMENDMENT AND WAIVER.

 

17.1       Requirements.

 

This Agreement, the Notes and the other Transaction Documents may be amended,
and any Credit Party may take any action herein or therein prohibited, or omit
to perform any act herein required to be performed by it, if the Credit Parties
shall obtain the written consent to such amendment, action or omission to act,
of the Required Holder(s) of the Notes of each Series except that, (i) with the
written consent of the holders of all Notes of a particular Series, and if an
Event of Default shall have occurred and be continuing, of the holders of all
Notes of all Series, at the time outstanding (and not without such written
consents), the Notes of such Series may be amended or the provisions thereof
waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Make-Whole Amount payable with respect to the Notes of such Series,
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or affect the provisions of Section 12 or this Section 17 insofar
as such provisions relate to proportions of the principal amount of the Notes of
any Series, or the rights of any individual holder of Notes, required with
respect to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(iv) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2B and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes.  Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Section 17, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.

 

17.2       Solicitation of Holders of Notes.

 

(a)          Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

45

--------------------------------------------------------------------------------


 

(b)          Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of Notes then outstanding even if such
holder did not consent to such waiver or amendment.

 

17.3       Binding Effect. Etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between any Credit Party and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

 

17.4       Notes Held by Company, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

18                                NOTICES.

 

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid).  Any such notice must be
sent:

 

(i)           if to any Series A Purchaser or its nominee or any Series B
Purchaser or its nominee, to such Person at the address specified for such
communications in the Purchaser Schedule Relating to Series A Notes or Purchaser
Schedule Relating to Series B Notes, as applicable, attached hereto as Schedule
A and, in the case of a Purchaser of any Shelf Note or its nominee, to such
Person at the address specified for such communications in the Purchaser
Schedule attached to the Confirmation of Acceptance with respect to such Shelf

 

46

--------------------------------------------------------------------------------


 

Note, or at such other address as such Person or it shall have specified to the
Company in writing;

 

(ii)          if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing; or

 

(iii)         if to any Credit Party, to such Credit Party care of the Company,
at its address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company, shall have specified
to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information.

 

19                                REPRODUCTION OF DOCUMENTS.

 

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  To the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit any party hereto from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20                                MULTIPARTY GUARANTY.

 

The multiparty guaranty under this Section 20 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Guarantors in favor of the Purchasers and their respective
successors, assigns and transferees (each of such Persons being referred to
herein as a “Beneficiary” and collectively, as the “Beneficiaries”).

 

47

--------------------------------------------------------------------------------


 

20.1       Unconditional Guaranty.

 

(a)          Unconditional Guaranty.

 

Each Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
each of the Beneficiaries the prompt and complete payment when due (whether at
stated maturity, by acceleration or otherwise) and performance of all Guaranteed
Obligations.  The term “Guaranteed Obligations” shall mean all loans, advances,
debts, liabilities and obligations for monetary amounts and otherwise from time
to time owing by the Company, in the Company’s capacity as the issuer of Notes,
to the Purchasers in connection with this Agreement, the Notes and the other
Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or instrument, arising under or in
respect of this Agreement, the Notes or the other Transaction Documents (it
being understood that this term includes all principal, interest (including
interest that accrues after the commencement by or against the Company of any
action under bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law, whether now or
hereafter in effect), the Make-Whole Amount, if any, premium or other prepayment
consideration, fees, expenses, costs or other sums (including, without
limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company, in the Company’s capacity as the issuer of
Notes, under this Agreement, the Notes or the other Transaction Documents).

 

(b)          Reimbursement of Expenses.

 

Each Guarantor also agrees to pay upon demand all costs and expenses (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) incurred by any Beneficiary in enforcing any rights under this
Multiparty Guaranty.

 

(c)          Guaranteed Obligations Unaffected.

 

No payment or payments made by any other Guarantor or other Credit Party, or by
any other guarantor or other Person, or received or collected by any of the
Beneficiaries from any other Guarantor or other Credit Party or from any other
guarantor or other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 20.5 below, until the Guaranteed Obligations are indefeasibly
paid in full.

 

(d)          Joint and Several Liability.

 

All Guarantors and their respective successors and assigns shall be jointly and
severally liable for the payment of the Guaranteed Obligations and the expenses
required to be reimbursed to the holders of the Notes pursuant to
Section 20.1(b), above, notwithstanding any relationship or contract of
co-obligation by or among the Guarantors or their successors and assigns.

 

48

--------------------------------------------------------------------------------


 

(e)          Enforcement of Guaranteed Obligations.

 

Upon the occurrence and during the continuance of an Event of Default, then and
in any such event all of the Guaranteed Obligations shall automatically become
due and payable (in the case of an Event of Default described in
Section 11(g) or (h)) and all or any part of the Guaranteed Obligations may, at
the option of (i) any holder of any Note (in the case of an Event of Default
described in Section 11(a) or (b)), and (ii) the Required Holders (in the case
of any Event of Default described in Section 11 other than those described in
Section 11(g) or (h)) and without demand, notice or legal process of any kind,
be declared, and immediately shall become, due and payable.

 

(f)           Tolling of Statute of Limitations.

 

Each Guarantor agrees that any payment, performance or other act that tolls any
statute of limitations applicable to the obligations, liabilities and
indebtedness of the Company owing to the Beneficiaries under this Agreement, the
Notes or any of the other Transaction Documents shall also toll the statute of
limitations applicable to such Guarantor’s liability under this Multiparty
Guaranty to the extent permitted by law.

 

(g)          Rights of Contribution.

 

The Company and each Guarantor hereby agree that, to the extent that a Guarantor
shall have paid an amount hereunder to any Beneficiary that is greater than the
net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes, such paying
Guarantor shall be entitled to contribution from the Company or any Guarantor
that has not paid its proportionate share, based on benefits received as a
result of the issuance and sale of the Notes, of the Guaranteed Obligations. 
Any amount payable as a contribution under this Section 20.1(g) shall be
determined as of the date on which the related payment or distribution is made
by the Guarantor seeking contribution, and each of the Company and the
Guarantors acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 20.1(g) shall in
no respect limit the obligations and liabilities of any Guarantor to the
Beneficiaries hereunder or under any other Transaction Document, and each
Guarantor shall remain liable for the full payment and performance guaranteed
hereunder.  Any indebtedness or other obligations of the Company or a Guarantor
now or hereafter held by or owing to any Guarantor is hereby subordinated in
time and right of payment to all indebtedness or other obligations of the
Company and the Guarantors to any or all of the Beneficiaries under the Notes,
this Agreement or any other Transaction Document.

 

49

--------------------------------------------------------------------------------


 

20.2       Subrogation.

 

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby irrevocably waives, solely with respect to such payment or
payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in
Section 20.1(g), any and all rights of contribution, reimbursement, assignment,
indemnification or implied contract or any similar rights against the Company,
any endorser or other guarantor of all or any part of the Guaranteed
Obligations, in each case until such time as the Guaranteed Obligations have
been indefeasibly paid in full (subject to Section 20.5 below).  If,
notwithstanding the foregoing, any amount shall be paid to any Guarantor on
account of such subrogation or other rights at any time when all of the
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be held by such Guarantor in trust for the Beneficiaries,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to each Beneficiary (ratably based on the
principal amount outstanding of Notes held by such Beneficiary at such time as a
percentage of the aggregate principal amount outstanding of Notes held by all
the Beneficiaries at such time) in the exact form received by such Guarantor
(duly endorsed by such Guarantor to such Beneficiary if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Beneficiary may determine.

 

20.3       Amendments, Etc. with Respect to Guaranteed Obligations.

 

Each Guarantor shall remain obligated hereunder notwithstanding that:  (a) any
demand for payment of any of the Guaranteed Obligations made by any Beneficiary
may be rescinded by such Beneficiary, and any of the Guaranteed Obligations
continued; (b) this Multiparty Guaranty, the Guaranteed Obligations, or the
liability of any other party upon or for any part of the Guaranteed Obligations,
or any collateral security or guaranty therefor or right of setoff with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Beneficiary or such other party; (c) this Agreement, the Notes, the other
Transaction Documents and any other document executed in connection with any of
them may be renewed, extended, amended, modified, supplemented or terminated, in
whole or in part; or (d) any guaranty, collateral or right of setoff at any time
held by any Person for the payment of any of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released.  When making any demand
hereunder against any Guarantor, each Beneficiary may, but shall be under no
obligation to, make a similar demand on any other Credit Party or any other
Person, and any failure by such Beneficiary to make any such demand or to
collect any payments from any other Credit Party or any other Person or any
release of any such other Credit Party or Person shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Guarantors.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

20.4       Guaranty Absolute and Unconditional; Termination.

 

(a)          Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by any Beneficiary upon this Multiparty Guaranty or acceptance of
this Multiparty Guaranty.  This

 

50

--------------------------------------------------------------------------------

 


 

Agreement, the Notes, the other Transaction Documents and the Guaranteed
Obligations in respect of any of them, shall conclusively be deemed to have been
created, contracted for or incurred in reliance upon this Multiparty Guaranty;
and all dealings between any of the Company or the Guarantors, on the one hand,
and any of the Beneficiaries, on the other, shall likewise conclusively be
presumed to have been had or consummated in reliance upon this Multiparty
Guaranty.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Credit Party or any
other guarantor with respect to the Guaranteed Obligations.  Except as provided
in Section 20.4(b), this Multiparty Guaranty shall be construed as a continuing,
irrevocable, absolute and unconditional guaranty of payment, performance and
compliance when due (and not of collection) and is a primary obligation of each
Guarantor without regard to (a) the validity or enforceability of the provisions
of this Agreement (other than the Multiparty Guaranty), the Notes, the other
Transaction Documents, any of the Guaranteed Obligations or any other guaranty
or right of setoff with respect thereto at any time or from time to time held by
any Beneficiary, (b) any defense, setoff or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any of the Credit Parties against any Beneficiary, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Credit
Party or guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Credit Party or any other guarantor of the
Guaranteed Obligations, in bankruptcy or in any other instance (other than
payment or performance in full of the Guaranteed Obligations).  Each of the
Guarantors hereby agrees that it has complete and absolute responsibility for
keeping itself informed of the business, operations, properties, assets,
condition (financial or otherwise) of the Company, the other Guarantors, any and
all endorsers and any and all guarantors of the Guaranteed Obligations and of
all other circumstances bearing upon the risk of nonpayment of the obligations
evidenced by the Notes or the Guaranteed Obligations, and each of the Guarantors
further agrees that the Beneficiaries shall have no duty, obligation or
responsibility to advise it of any such facts or other information, whether now
known or hereafter ascertained, and each Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to such Guarantor.

 

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors.  This Multiparty Guaranty shall remain in full force and effect
until all Guaranteed Obligations shall have been satisfied by payment or
performance in full, upon the occurrence of which this Multiparty Guaranty
shall, subject to Section 20.5 below, terminate.

 

(b)          Each Guarantor shall be released and discharged automatically from
its obligations under this Multiparty Guaranty provided that (i) such Guarantor
concurrently is released and discharged from its obligations as a guarantor
under the Credit Agreement and each other Principal Credit Facility, (ii) no
Default or Event of Default exists or would exist after

 

51

--------------------------------------------------------------------------------


 

giving effect to such release and discharge, (iii) no remuneration (whether by
way of supplemental or additional interest, fee or otherwise) or alternative
credit support (whether by way of another guaranty, collateral security, a
letter of credit or otherwise) is provided to any lender under the Credit
Agreement or any other Principal Credit Facility as compensation for such
release of such Guarantor under the Credit Agreement or such other Principal
Credit Facility (provided that the foregoing shall not apply to facility fees,
structuring fees, arrangement fees or similar up-front fees in connection with
the extension or replacement of the Credit Agreement or any other Principal
Credit Facility so long as the primary purpose of such fees is not compensation
for the release of any Guarantor), and (iv) the Company has delivered an
Officer’s Certificate certifying as to the conditions in each of the immediately
preceding clauses (i), (ii) and (iii) and setting forth the date of
effectiveness for such release and discharge.

 

20.5       Reinstatement.

 

This Multiparty Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time the payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or otherwise must be restored or returned by
any Beneficiary in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Credit Party upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Credit Party or any substantial part of their respective
property or assets, or otherwise, all as though such payments had not been made.

 

20.6       Payments.

 

Each Guarantor hereby agrees that the Guaranteed Obligations will be paid to
each of the Beneficiaries pursuant to this Agreement without setoff or
counterclaim in immediately available funds at the location and in the currency
or currencies specified by such Beneficiary pursuant to this Agreement.

 

20.7       Bound by Other Provisions.

 

Each Guarantor agrees that it is bound by each covenant set forth in this
Agreement and that it shall make each representation and warranty set forth in
this Agreement, in each case to the extent the applicable provision pertains to
a Subsidiary.

 

20.8       Additional Guarantors.

 

The initial Guarantors shall be such Persons as are identified as “Guarantors”
on the signature pages hereof.  From time to time subsequent to the date hereof,
additional Persons that are Subsidiaries or other Affiliates of any Credit Party
may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a Joinder to Multiparty Guaranty.  Upon delivery of
any such Joinder to Multiparty Guaranty to each of the Beneficiaries, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto in such capacity as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Beneficiaries not to cause any Subsidiary of any Credit
Party to become an Additional Guarantor hereunder.  This Multiparty Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder.

 

52

--------------------------------------------------------------------------------


 

21                                CONFIDENTIALITY.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary, or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 21, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party, or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 21 as though it were a party to this Agreement.  On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 21.

 

53

--------------------------------------------------------------------------------


 

22                                MISCELLANEOUS.

 

22.1       Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

 

22.2       Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

22.3       Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.  If, after the
date of this Agreement, there shall occur any change in GAAP from those used in
the preparation of the financial statements referred to in Section 7.1(b) hereof
for the fiscal year ended December 31, 2012 and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Company or the Required Holders may by
notice to the holders of the Notes and the Company, respectively, require that
the holders of the Notes and the Company negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Company and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Company or the
Required Holders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 22.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.

 

22.4       Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

54

--------------------------------------------------------------------------------


 

22.5       Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

22.6       Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

22.7       Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

22.8       Jurisdiction and Process.  (a)  Each Credit Party irrevocably submits
to the non-exclusive jurisdiction of any New York State or federal court sitting
in the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to this Agreement (including the
Multiparty Guaranty) or the Notes.  To the fullest extent permitted by
applicable law, each Credit Party irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

(b)                          Each Credit Party consents to process being served
by or on behalf of any holder of Notes in any suit, action or proceeding of the
nature referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section.  Each Credit Party agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding, and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

55

--------------------------------------------------------------------------------


 

(c)                          Nothing in this Section 22.8 shall affect the right
of any holder of a Note to serve process in any manner permitted by law, or
limit any right that the holders of any of the Notes may have to bring
proceedings against any Credit Party in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

 

22.9       Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT (INCLUDING THE
MULTIPARTY GUARANTY), THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them concerning this Agreement
(including the Multiparty Guaranty), the Notes, the other Transaction Documents
and the matters contemplated hereby or thereby (each, a “Claim”), including any
and all questions of law or fact relating thereto, shall be determined by
judicial reference pursuant to the California Code of Civil Procedure
(“Reference”).  The parties shall select a single neutral referee, who shall be
a retired state or federal judge.  In the event that the parties cannot agree
upon a referee, the referee shall be appointed by the court.  The referee shall
report a statement of decision to the court.  Nothing in this paragraph shall
limit the right of any party at any time to exercise any self-help remedies,
foreclose against any collateral or obtain provisional remedies.  The Company
shall bear the fees and expenses of the referee unless the referee orders
otherwise.  The referee shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

22.10    Transaction References.  The Company agrees that Prudential Capital
Group may (a) refer to its role in the origination of the purchase of the Notes
from the Company, as well as the identity of the Company and the aggregate
principal amount and issue date of the Notes, on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium, and (b) display the Company’s corporate logo
in conjunction with any such reference.

 

22.11    No Novation.  This Agreement amends, restates and replaces (subject to
Section 4C) the Prior Agreement and is not intended to constitute a novation
thereof (it being acknowledged and agreed that the Company’s covenants in the
Prior Agreement shall remain operative for periods prior to the effectiveness of
this Agreement, and any unwaived breach of such covenants or any unwaived breach
of representations and warranties under the Prior Agreement made prior to the
effectiveness of this Agreement, in each case if such unwaived breach
constituted a Default or Event of Default under the Prior Agreement immediately
prior to the effectiveness of this Agreement, shall constitute a Default or
Event of Default, as applicable, under this Agreement).

 

*    *    *    *    *

 

56

--------------------------------------------------------------------------------

 


 

 

Very truly yours,

 

 

THE COMPANY:

 LTC PROPERTIES, INC.

 

 

 

 

 By:

/s/ Wendy Simpson

 

 

 Name:

Wendy Simpson

 

 Title:

Chairman, Chief Executive Officer and President

 

 

 

 By:

/s/ Pamela Shelley-Kessler

 

 

 Name:

Pamela J. Shelley-Kessler

 

 Title:

Executive Vice President, Chief Financial Officer and Secretary

 

THE GUARANTORS:  Each of the undersigned Guarantors (i) agrees to be bound by
each provision hereof applicable to it as a Guarantor, and (ii) consents and
agrees to the amendments and other modifications effected in this Second Amended
and Restated Note Purchase and Private Shelf Agreement and the transactions
contemplated hereby, and reaffirms its obligations under the Multiparty Guaranty
and its waivers, as set forth in the Multiparty Guaranty, of each and every one
of the possible defenses to such obligations.  In addition, each undersigned
Guarantor reaffirms that its obligations under the Multiparty Guaranty are
separate and distinct from the Company’s obligations under the Transaction
Documents.

 

FLORIDA-LTC, INC.

 

LTC GP I, INC.

 

LTC-GARDNER, INC.

 

LTC-GRIFFIN, INC.

 

LTC-JONESBORO, INC.

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

On behalf of each of the foregoing Guarantors

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

On behalf of each of the foregoing Guarantors

 

 

--------------------------------------------------------------------------------


 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

  Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

BEAUMONT REAL ESTATE INVESTMENTS, LP

 

 

 

 

By: 

  L-Tex GP, Inc., its General Partner

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP

 

 

 

 

By: 

  L-Tex GP, Inc., its General Partner

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------


 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP

 

 

 

 

By: 

  L-Tex GP, Inc., its General Partner

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC

 

 

 

 

By: 

  LTC-Dearfield, Inc., its Member

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

--------------------------------------------------------------------------------


 

By: 

  LTC-Richmond, Inc., its Member

 

 

 

 

By: 

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By: 

/s/ Pamela Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

By: 

/s/ Cornelia Cheng

 

 

Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a holder of Series A-1 Notes and
Series B Notes

 

 

 

By: 

/s/ Cornelia Cheng

 

 

Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes and Series B Notes

 

 

 

By: 

/s/ Cornelia Cheng

 

 

Assistant Vice President

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes

 

 

 

By: 

Prudential Private Placement Investors, L.P., asset manager

 

 

 

 

By: 

Prudential Private Placement Investors, Inc., general partner

 

 

 

 

By: 

/s/ Cornelia Cheng

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------


 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a holder of Series B
Notes

 

 

 

By: 

Prudential Investment Management, Inc., as investment advisor

 

 

 

 

By: 

/s/ Cornelia Cheng

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------

 

 